DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 10/26/21, has been entered. Claims 7-11, 17-19, 21-23, 25-31, and 33-37 are pending. Claims 1-6, 12-16, 20, 24, and 32 are cancelled. Claims 36-37 are newly added. Claims 7, 11, 22, 27, and 33-35 are amended.

3.  As amended, claim 7 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/12/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 

4. Claims 7-11, 17-19, 21-23, 25-31, and 33-37 are under examination.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 07/26/21:
The objections to claims 7 and 11, found on page 3 at paragraphs 6 and 7, are withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 7-11, 17-18, 22-23, 25-31, and 33-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 4 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto coupled to the persuasive argument that it would be within the knowledge of the skilled artisan to devise acyl transferases having only 5% variability (Remarks, page 7). 

The rejection of claims 7-11, 17-18, 22-23, 25-31, and 33-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, found on page 16 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto coupled to the persuasive argument that it would be within the sill set of a skilled artisan to determine if the heterologous acyltransferases produced reduced acyl chains (Remarks, page 8).


EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.  Authorization for this examiner’s amendment was given in an interview with Tamara Stegmann on 11/30/21 (see Interview Summary, attached).


Claim 19. (Currently Amended) A method for inducing or stimulating an immune response in a subject in need thereof, comprising administering to the subject the composition of claim 11, Bordetella infection

Claim 21. (Currently Amended) The method of claim [[20]] 19, wherein the subject in need thereof suffers from whooping cough.

Claim 35. (Currently Amended) The genetically modified bacterium according to claim 7, wherein
i) is SEQ ID NO: 1;
ii) is SEQ ID NO: 2; and/or
iii) is SEQ ID NO: 4.

Claim 36. Cancelled.

Claim 37. (Currently Amended) The genetically modified bacterium according to claim 7, wherein
i) the variant of the LpxA acyl transferase is a heterologous LpxA 
acyl transferase obtained from a Gram negative bacterium;
ii) the variant of the LpxL acyl transferase is a heterologous LpxL acyl transferase obtained from a Gram negative bacterium; and
acyl transferase obtained from a Gram negative bacterium.

Claim 38. (New) The method of claim 19, wherein the Bordetella infection is a Bordetella pertussis infection.

Allowable Subject Matter
9.  Claims 7-11, 17-19, 21-23, 25-31, 33-35, 37 and 38 are allowed.

10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 30, 2021